Citation Nr: 0905671	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-36 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
patellofemoral syndrome. 

2.  Entitlement to a rating in excess of 10 percent for left 
patellofemoral syndrome. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 2001 to 
September 2005.  The Veteran had another unverified 6 months, 
23 days on active service.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which increased the Veteran's evaluations 
for right and left patellofemoral syndrome to 10 percent 
ratings effective January 12, 2006.  The Veteran submitted 
more evidence in May 2007.  In a rating decision dated May 
2007, the RO re-adjudicated the claims and continued the 10 
percent disability ratings. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The evidence demonstrates the Veteran's right 
patellofemoral syndrome is manifested by no more than a 
slight decrease in range of motion, with pain. 

3.  The evidence demonstrates the Veteran's left 
patellofemoral syndrome is manifested by no more than a 
slight decrease in range of motion, with some pain.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for right patellofemoral syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260 (2008).

2.  The schedular criteria for an evaluation in excess of 10 
percent for left patellofemoral syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his increased rating claims 
in July 2006.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in July 2006. 
 This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claims were reviewed and a statement of 
the case (SOC) was issued in September 2007.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
December 2008.

For the Veteran's increased compensation claims, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disabilities and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the July 2006 letter informed the Veteran of 
the necessity of providing evidence demonstrating a worsening 
or increase in severity of the disabilities.   However, the 
Board notes that this letter did not provide the exact rating 
criteria necessary for entitlement to a higher disability.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  In order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the Veteran demonstrated that there 
was actual knowledge of what was needed to establish the 
claims.  The Veteran was also informed of the exact test 
results needed for an increased evaluation for right and left 
patellofemoral syndrome in the September 2007 SOC.   
Furthermore, in the Veteran's notice of disagreement dated 
November 2007, he specifically noted the limitation the 
service-connected disabilities have had on his daily life 
such as his relationship with his family and children.  Also, 
the Veteran related to the physician in the August 2007 VA 
medical examination the limitation that the disabilities had 
on his employment.  Consequently, actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his claims.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short Bear 
v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In sum, the Veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
Veteran, and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and all relevant VA treatment 
records pertaining to his claims have been obtained and 
associated with his claims file.  He has also been provided 
with a VA fee-based examination in October 2006 and a VA 
joints examination in August 2007 to assess the current state 
of his service-connected right and left patellofemoral 
syndrome disabilities.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2008).  The diagnostic code is "built-
up" by assigning the first two digits from that part of the 
schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  See 38 C.F.R. § 4.27 (2008).  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
Therefore, the Veteran's service-connected right and left 
patellofemoral syndrome disabilities are rated according to 
the analogous condition of limitation of extension of the leg 
under Diagnostic Codes 5299-5260. 

In this case, the Veteran is currently assigned separate 10 
percent ratings for right and left knee patellofemoral 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260 
(2008).

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.). When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, rate as 
below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

5256  Knee, ankylosis of:
Extremely unfavorable, in flexion at an angle of 45° 
or more
60
In flexion between 20° and 45°
50
In flexion between 10° and 20°
40
Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
30
See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008).

5257  Knee, other impairment of:
Recurrent subluxation or lateral instability:
Severe
30
Modera
te
20
Slight
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

5258  Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint
2
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2008).



5259  Cartilage, semilunar, removal of, 
symptomatic  
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2008).

5260  Leg, limitation of flexion of:
Flexion limited 
to 15°
30
Flexion limited 
to 30°
20
Flexion limited 
to 45°
10
Flexion limited 
to 60°  
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

5261  Leg, limitation of extension of:
Extension limited 
to 45°  
50
Extension limited 
to 30°
40
Extension limited 
to 20°
30
Extension limited 
to 15°
20
Extension limited 
to 10°
10
Extension limited 
to 5°
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

5262  Tibia and fibula, impairment of:
Nonunion of, with loose motion, 
requiring brace  
40
Malunion of:
With marked knee or ankle 
disability
30
With moderate knee or ankle 
disability
20
With slight knee or ankle 
disability
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2008).

5263  Genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing 
objectively demonstrated)
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5263 (2008).

Factual Background

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of ratings in excess 
of 10 percent for the Veteran's right and left patellofemoral 
syndrome. 

During the Veteran's August 2005 fee-based pre-discharge 
examination, he complained of trouble with both knees since 
January 2004.  The Veteran stated he had pain, swelling, 
locking, snapping, and clicking even when sleeping.  He also 
stated he had no incapacitation nor missed work, but stated 
that the functional impairment has limited running, jumping, 
walking, standing, and sleeping.  The physical examination 
showed the Veteran's knees appeared normal, however, had 
crepitus.  Still, there were no findings of recurrent 
subluxation, locking pain, joint effusion, or ankylosis.  
Range of motion of the right knee flexion was limited to 130 
degrees and extension to 0 degrees, and left knee flexion 
limited to 120 degrees and extension to 0 degrees.  For the 
right and left knee, the physician indicated that joint 
function was not additionally limited after repetitive use or 
during flare-up by pain, fatigue, weakness, lack of 
endurance, and incoordination.  The physician further 
indicated that he was unable to make a determination without 
resorting to speculation on whether pain, fatigue, weakness, 
lack of endurance, and incoordination additionally limit the 
joint function in degrees.  Diagnostic image reports found 
the Veteran had normal mineralization, no fractures or 
osseous abnormalities, no joint effusion or soft tissue 
calcifications, and that the joint spaces were well 
maintained.  The physician further noted that the Veteran's 
knee and back conditions limited his functioning in usual 
occupational and daily activities.  The physician diagnosed 
patellofemoral syndrome in both knees. 

A January 2006 progress note reported the Veteran complained 
of pain to both knee caps.  The examination showed no edema, 
effusion, or crepitus; however, the Veteran expressed 
discomfort upon pressure placed on the patella bilaterally.  
The physician diagnosed chronic knee pain.  A January 2006 
radiologist report noted the right angle views of both knees 
showed structures on each side to be normal. 

In an April 2006 VA progress note the Veteran complained that 
his knee pain was becoming more frequent and more intense, 
with a daily knee pain of 7 out of 10.  He described the pain 
as primarily a turning sensation and unique kneecaps as well 
as reported some edema.  The physical examination found the 
Veteran had no edema or effusion.  There was discomfort with 
passive movement over both patella and discomfort with direct 
pressure over the patella; however, the physician also stated 
that there was no crepitus. The physician continued to 
diagnose chronic bilateral knee pain.  

In a July 2006 VA orthopedic surgery consultation report, the 
Veteran complained of pain with prolonged standing and 
walking.  He stated he had pain walking down stairs and 
squatting, and denied swelling, locking, catching or giving 
way.  The examiner diagnosed patellofemoral pain syndrome and 
suggested bracing and physical therapy.  The Veteran also had 
a VA comprehensive pain screening in July 2006, in which he 
stated that the pain was constant, and made worse by walking, 
standing, sitting, and stairs.  He further noted that the 
pain interfered with his activities of daily living, sleep, 
employment, and playing with his children.  The July 2006 VA 
radiology report of the Veteran's knees found no evidence of 
fracture or dislocation, no significant changes, and normal 
knees.  

An August 2006 VA physical therapy outpatient note stated the 
Veteran continued to have chronic knee pain but should 
benefit from physical therapy.  The physical therapist noted 
that the Veteran's range of motion was limited flexion to 130 
degrees and extension to 3 degrees on the right knee, and 
flexion to 130 degrees and extension to 0 degrees on the left 
knee, with no edema.  Furthermore, the knees did show signs 
of crepitus and patellar grind.  He was fitted for bilateral 
patellofemoral braces with a provisional diagnosis of 
chondromalacia of patella. 

In an October 2006 VA fee-basis examination report, the 
Veteran continued to complain of constant knee pain which was 
elicited by physical activity and relieved by rest.  He 
stated that the condition did not cause incapacitation.  The 
physical examination showed the Veteran's posture was normal, 
but gait was an abnormal, antalgic type gait.  The Veteran's 
knees showed no signs of edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement, yet both knees revealed crepitus.  The range of 
motion for the right knee was flexion to 100 and extension to 
0 degrees, and the left knee was flexion to 104 degrees and 
extension to 0 degrees, with pin noted at the extremes of 
flexion.  Regarding the Veteran's right and left knee, joint 
function was noted to be additionally limited by pain on 
repetitive use but not by fatigue, weakness, lack of 
endurance, or incoordination.  However, it was noted that the 
above additionally limit the joint function by 0 degrees.  
Also, the physician stated the Veteran's major knee ligaments 
were normal, and stability test was normal.  The physician 
continued the diagnosis of patellofemoral syndrome in both 
knees.  X-ray findings for bilateral knees were noted to be 
within normal limits.

In a February 2007 private physical therapy progress note, 
the Veteran reported no change in pain level after 24 
treatments of physical therapy.  The physical therapist noted 
increased flexibility and increased strength, with range of 
motion being flexion to 130 degrees and extension to 0 
degrees in each knee. 

The February 2007 VA progress report also stated that the 
Veteran complained the pain in his knees and back get 
continually worse, and have limited his daily life and 
ability to play with his children.  The physical examination 
showed the Veteran had discomfort with pressure over the 
patella more so on the right then on the left, and no obvious 
effusion or edema.  The physician diagnosed the Veteran with 
chronic knee pain. 

A VA magnetic resonance imaging (MRI) report of the left knee 
dated May 2007 noted the knee had linear abnormal signal with 
the medial meniscus likely representing mucoid degenerative 
change, but no definite tear.  Also, trace fluids noted 
within the infrapatellar bursa suggested minimal bursitis.  
Furthermore, in a May 2007 primary care note, the Veteran 
stated that he continued to have pain in the right knee and 
his average pain was 7 out of 10 prior to medication.  The 
Veteran was observed to have some difficulty with ambulation 
and favored the right leg during normal ambulation.  The 
physical examination showed some mild effusion around the 
patella with tenderness to palpation about the medial and 
lateral joint line. 

The Veteran filed a notice of disagreement in June 2007 which 
stated he disagreed with the findings from the physical 
therapy report, and continued to assert experiencing pain in 
both knees during daily activities. 

A VA radiology examination report dated in August 2007 noted 
the Veteran had minimal joint effusion and normal alignment. 

In an August 2007 VA joint examination report, the Veteran 
complained of weakness, stiffness, and swelling especially of 
the right knee.  He stated he had no instability, but 
occasionally the knees would lock and get fatigued.  The 
Veteran did not use crutches, canes, or corrected shoes.  He 
also did not wear the braces he was given.  The Veteran 
stated he was a human resource assistant at Fort Sill, in 
which he sat at a desk on the second floor of his building.  
Because of the pain in his knees while sitting and taking 
stairs, he was in daily pain getting to his office, and, once 
there, frequently took breaks to stand up.  The Veteran 
stated he had two young children that he was unable to play 
sports with and also could not drive for long periods of 
time.  The physician conducted a physical examination which 
found that although the Veteran stated his knees were 
painful, there was no objective evidence of any edema, 
effusion, or instability, redness, heat or abnormal movement, 
although he did have some guarding of movement.  The 
physician further noted that flexion on the right was limited 
to about 90 degrees with pain starting at 60 degrees.  
Repetitive use caused an increase in pain other than fatigue, 
weakness, lack of endurance, or incoordination and decreased 
his right knee range of motion especially the flexion by 
about 5 degrees more.  The examination report also noted that 
the left knee showed only mild tenderness with flexion to 110 
degrees and pain at 100 degrees.  Repetitive use did not 
impact the Veteran's left knee range of motion by any factor 
either by fatigue, weakness, lack of endurance, pain, or 
incoordination.  The physician diagnosed chronic strain 
bilateral knees with patellofemoral syndrome in both knees 
while in service.  The physician further noted that a May 
2007 MRI diagnostic report found minimal bursitis on the left 
side with some mild degenerative change in the medial 
meniscus.  Additionally, the physician noted that an August 
2007 MRI report revealed minimal joint effusion with 
limitation function because of pain moderate during flare ups 
in the right knee. 

In his November 2007 VA Form 9, the Veteran reiterated the 
findings of pain and limited range of motion from the 
previous medical reports and further stated that the pain had 
interfered with his daily activities and his ability to spend 
time with his children and wife.

Analysis

At no time during the course of the appeal has the evidence 
shown limited flexion of the right or left knee to 30 
degrees.  In fact, competent medical evidence of record 
continually shows findings of flexion greater than 90 degrees 
in both the right and left knees.  Consequently, the 
assignment of ratings in excess of 10 percent for limitation 
of range of motion in the right and left knees under 
Diagnostic Codes 5299-5260 is not warranted.

To give the Veteran every consideration in connection with 
the matters on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating his right and left knee disabilities.  See, 
e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case"), and Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic 
code may be more appropriate than another based on such 
factors as the Veteran's relevant medical history, current 
diagnosis, and demonstrated symptomatology).

At no time during the course of the appeal has the evidence 
shown recurrent subluxation or lateral instability in the 
right or left knee that meets the criteria for an increased 
evaluation under Diagnostic Code 5257.  As there are no 
findings of degenerative arthritis, the Board notes that the 
criteria contained in Diagnostic Code 5003 for rating 
impairment due to arthritis may not be used as a basis to 
rate the Veteran's right and left knee disabilities.

Competent medical evidence is also absent any findings of 
ankylosis; dislocated or symptomatic semilunar cartilage; 
tibia or fibula impairment; or genu recurvatum for the 
assignment of higher or separate ratings under alternative 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5259, 5262, and 5263.  Consequently, the 
assignment of evaluations in excess of 10 percent for the 
Veteran's right and left knee disabilities based upon any of 
these diagnostic codes is not warranted.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the 
Veteran's subjective complaints of pain on repetitive use, 
limitation of function, and tenderness in his right and left 
knees.  In this regard, it was noted in the most recent 
August 2007 VA joints examination report that the Veteran 
exhibited no incoordination, edema, effusion or instability, 
redness, weakness, heat, subluxation, or locking pain, but 
had guarding of movement, pain, and limitation of joint 
function after repetitive motion of the right knee.  Still, 
there is no indication that the Veteran's subjective 
complaints and objective medical findings of pain and 
limitation of motion caused functional loss greater than that 
contemplated by the assigned 10 percent ratings for right and 
left knee patellofemoral syndrome.  While the veteran 
complained of pain associated with the disability at issue, 
"a finding of functional loss due to pain must be 'supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort in the extremes of movement, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.

The Board acknowledges the Veteran's contentions that his 
right and left knee disabilities are more severely disabling.  
However, as noted above, the Veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Veteran's claims for 
entitlement to ratings in excess of 10 percent for right and 
left knee patellofemoral syndrome must be denied.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected right and left knee disabilities that 
would take the Veteran's case outside the norm so as to 
warrant the assignment of any extraschedular rating.  The 
Veteran stated in his August 2007 VA joints examination 
report that he had missed work about twice in the previous 
month due to pain; however, competent medical evidence does 
not reflect any "marked interference" with employment.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDERS

Entitlement to an evaluation in excess of 10 percent for 
right patellofemoral syndrome is denied. 

Entitlement to an evaluation in excess of 10 percent for left 
patellofemoral syndrome is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


